MARY'S OPINION HEADING                                           






                     NO. 12-05-00416-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

RAYMOND HOLLIS GREENHAW,                §     APPEAL FROM THE 392ND
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

KEMP INDEPENDENT 
SCHOOL DISTRICT                                         §     HENDERSON COUNTY, TEXAS
APPELLEE




MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on November 14,
2005.  Thereafter, Appellant filed a notice of appeal that failed to contain the information required by
Rule 25.1 (e), i.e., a certificate of service showing service on all parties to the trial court’s judgment. 
            On December 22, 2005, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further
notified that unless he filed an amended notice of appeal on or before January 23, 2006, the appeal
would be referred to the court for dismissal.  See Tex. R. App. P. 42.3.  However, Appellant has not
responded to the December 22 notice or amended his notice of appeal to correct the defect.
            Because Appellant has failed, after notice, to correct his defective notice of appeal, the appeal
is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P.
42.3(c); Feist v. Berg, No. 12-04-0004-CV, 2004 WL 252785, at *1 (Tex. App.–Feb. 11, 2004, pet.
denied); Feist v. Hubert, 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004,
pet. denied).
Opinion delivered January 25, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(PUBLISH)